UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6047



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JERRY WINSLOW CLARK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-89-21, CA-95-129-4)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jerry Winslow Clark, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia; Robert
Bullington Wilson, V, COMMONWEALTH'S ATTORNEY'S OFFICE, Hampton,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. We find that

the district court properly denied Appellant's double jeopardy

claim because Appellant failed to make a claim in the civil forfei-
ture proceeding. Accordingly, we deny a certificate of appealabil-

ity and dismiss substantially on the reasoning of the district

court. United States v. Clark, No. CR-89-21; CA-95-129-4 (E.D. Va.
Dec. 19, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2